RIFKIND, District Judge.
The facts are not in dispute. The only issue is whether the amendment of claim, offered by the Industrial Commissioner of New York, which enlarges the period of time as well as the amount of tax involved, comes within the rule laid down in Re G. L. Miller & Co., Inc., 2 Cir., 1930, 45 F.2d 115. I think it does. Directly in point is the decision of Judge Hulbert in Re Utility Consumers Service, Inc., 1941, 38 F.Supp. 102. The decision in Re Morgen Drug Co., Inc., D.C.S.D.N.Y.1941, 42 F.Supp. 345, is not contra. In that case the period involved in the amendment was shorter than the original claim and the amount involved was greater. That amendment was allowed. I give weight to the consideration that unemployment insurance taxes as levied under Section 570 of the New York Unemployment Insurance Law, Article 18 of the Labor Law, Consol.Laws, c. 31, are continuing in nature and are not geared to specific periods. The liability is continuous; the quarterly reporting and payment are the product of administrative direction and convenience.
The petition to review is granted. The order of the referee is reversed.